Appellant was convicted in the District Court of Victoria County of the offense of murder and his punishmen fixed at five years in the penitentiary.
It is moved in this case by the Assistant Attorney General that the appeal be dismissed because it does not appear from the record that notice of appeal was given and entered in the minutes of the District Court, as required by statute. An inspection of the transcript discloses that the same fails to show that any notice of appeal *Page 521 
was entered of record in the minutes of the court below. The authorities of this State are unanimous in holding that the statute requiring this to be done is imperative. Long v. State, 3 Texas Crim. App., 321; Solari v. State, 3 Texas Crim. App., 482; Johnson v. State, 8 Texas Crim. App., 671; Truss v. State, 38 Tex.Crim. Rep.; Lenox v. State, 55 Texas Crm. Rep., 259; Thomas v. State, 56 Tex.Crim. Rep.; Young v. State, 60 Tex.Crim. Rep.; Rios v. State, 76 Tex. Crim. 364, 174 S.W. Rep., 1050.
The appeal is dismissed.
Dismissed.
                          ON REHEARING,                         June 25, 1919.